Citation Nr: 1626293	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-03 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on October 17 and 18, 2012.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The appellant's DD-214 has not been associated with his claims file.  Records indicate that he served during the Vietnam Era, though this service is not verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Lexington, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the appellant seeks reimbursement or payment for medical expenses he incurred at a private medical facility on October 17, and 18, 2012 following a fall from a ladder.  

On his February 2013 substantive appeal, the appellant requested the opportunity to present testimony before a member of the Board at a hearing at his local office.  The appellant was then scheduled for a Board video-conference hearing before a Veterans Law Judge in January 2015.  This hearing was postponed, however, as the VAMC had not forwarded the appellant's claims file to the Board for review.

Accordingly, the appellant's hearing was then rescheduled for March 5, 2015.  That hearing was not held, and the Veterans Appeals Control and Locator System indicates that the appellant had cancelled the hearing.  However, a review of his claims file reveals no documentation that he did, in fact, cancel the hearing or otherwise withdrew his hearing request.  Indeed, on the day of the appellant's scheduled hearing, the Louisville RO (where the hearing was to be held) was closed on account of inclement weather.

Consequently, as the record stands, it is clear that the appellant has requested a Board hearing, and there is no documentation reflecting that he withdrew his request.  The Board shall accordingly remand his claim in an effort to schedule him for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video-conference hearing before a Veterans Law Judge at an appropriate VA facility.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




